Citation Nr: 0023433	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-19 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim that the character of the appellant's 
discharge is not a bar for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The appellant had active service from November 1962 to May 
1976, and was separated from service under other than 
honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that new and material evidence had 
not been submitted to reopen a claim that the character of 
the service member's discharge from military service is not a 
bar for purposes of VA benefits.  


FINDINGS OF FACT

1.  In February 1997, the RO determined that the character of 
the service member's discharge from military service was a 
bar for purposes of VA benefits.

2.  The evidence received since the RO's February 1997 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision, which determined that 
the character of the service member's discharge from military 
service was a bar for purposes of VA benefits, became final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998).

2.  New and material evidence has not been received since the 
RO's February 1997 decision which determined that the 
character of the service member's discharge from military 
service was a bar for purposes of VA benefits; thus the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in a final decisions, dated in 
April 1977 and August 1988, the VA Regional Office in 
Muskogee, Oklahoma, determined that the character of the 
appellant's discharge from service was a bar to VA benefits.  
There was no appeal to either of these determinations, and 
they became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  
Of particular note, a review of the RO's August 1988 decision 
shows that it determined that the appellant should not be 
considered to have been unconditionally discharged from 
active duty for the period of time he was initially obligated 
to serve at the time of his entry into service.  See 
38 C.F.R. § 3.13(c).  

In January 1997, the appellant filed a new claim.  In 
February 1997, the RO determined that new and material 
evidence had not been submitted to reopen his claim that the 
character of his discharge from service was a bar to VA 
benefits.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).  In January 1998, the 
appellant filed a new claim.  In April 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The appellant has appealed.

A claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; see also Beck v. West, No. 97-1884 (U.S. 
Vet. App. June 27, 2000).  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins, 12 Vet. 
App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's February 1997 decision.  

The evidence of record at the time of the RO's February 1997 
decision included the appellant's service records.  These 
records included two discharges (DD Form 214's).  The first 
discharge, covering the period from November 1962 to August 
1964, indicated that the appellant was born in December 1940, 
that he had 10 years of education, and that he had one year 
of overseas service in Korea.  The second discharge, covering 
the period from August 1965 to May 1976, showed that he had 
2310 days of time lost, and that he was discharged under 
other than honorable conditions.  Service records also showed 
that the appellant enlisted on November 9, 1962, that he 
reenlisted on August 20, 1964, and that he would have 
completed his first term of enlistment on November 8, 1965.  

As for the appellant's disciplinary history, in January 1964, 
he received a non-judicial punishment, i.e., an Article 15, 
for leaving his compound without authority and disobeying an 
order of an NCO (non-commissioned officer).  He was 
restricted to the company area for 14 days and given extra 
duties.  In April 1965, he received an Article 15 for 
speeding 45 miles per hour (MPH) in a 25 MPH zone at the 
entrance to his camp.  He was given extra duties for seven 
days.  In May 1965, he was court martialed for possession of 
heroin.  He was reduced in rank to private (E-2), restricted 
to the company area for 60 days, and fined $50.00.  In April 
1968, he was court martialed for disobeying a lawful order 
and unlawfully striking another soldier in the head with his 
feet.  He was reduced in rank to E-1, fined $50.00 per month 
for three months, and was given three months confinement 
(suspended).  He was absent without leave (AWOL) from 
December 17, 1969 to April 13, 1976.  In May 1976, he 
voluntarily requested discharge for the good of the service, 
and was separated under other than honorable conditions that 
same month.  An associated service record indicates that the 
reason for AWOL was "personal problems."

The Board initially notes that in order to qualify for VA 
benefits, an appellant must demonstrate that he, she, or the 
party upon whose service the appellant predicates the claim 
had the status of a veteran.  Struck v. Brown, 9 Vet. App. 
145, 152 (1996).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  A person seeking 
to establish veteran status must do so by a preponderance of 
the evidence; the benefit-of-the doubt doctrine is not 
applicable to that determination status.  Struck; see also 
Laruan v. West, 11 Vet. App. 80 (1998).

Moreover, benefits are not payable where an individual was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b); 38 C.F.R. § 3.12(b).  Further, the bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant a prolonged unauthorized absence.  
38 C.F.R. § 3.12(c)(6).  

Based on this evidence, the RO denied the veteran's 
application to reopen his claim in February 1997, after it 
determined that the additional evidence did not show that the 
character of the service member's discharge from military 
service was not a bar for purposes of VA benefits.

Evidence received since the RO's February 1997 decision 
consists of the appellant's claim, received in January 1998, 
the transcript of his hearing, held in June 2000, and a copy 
of his DD Form 214, for the period November 1962 to August 
1964.

The appellant's DD Form 214 was of record at the time of the 
RO's February 1997 decision, is cumulative, and is not 
"new" within the meaning of Elkins, supra.  
As for the written and oral testimony contained in the 
appellant's claim and his hearing transcript, it is argued 
that he would have been eligible for a discharge or release 
under conditions other than dishonorable in November 1965 
except for the intervening enlistment or reenlistment.  See 
38 C.F.R. § 3.13(c)(3).  However, in previous decisions, the 
RO has determined that the appellant's service during this 
period showed willful and persistent misconduct.  See 
38 C.F.R. § 3.12(d)(4), and this argument has therefore 
previously been considered and denied in the final RO 
decisions.

Based on the foregoing, the Board finds that material 
evidence has not been received to reopen a claim that the 
character of the service member's discharge from military 
service is not a bar for purposes of VA benefits, and that 
the RO's February 1997 denial of the claim remains final.  In 
general, the Board notes that the evidence shows that the 
appellant was actually discharged due to his extended period 
of AWOL, which lasted from 1969 to 1976.  His period of AWOL 
lasted approximately 2309 days, or about 76 months.  The 
evidence of record leaves no doubt that the appellant was 
discharged under other than honorable conditions as 

the result of an absence without official leave for a 
continuous period of at least 180 days.  This type of 
discharge is clearly a bar to entitlement to VA benefits.  
38 U.S.C.A. § 5303(a).  As for his service up to November 
1965, he committed three offenses prior to November 1965, to 
include possession of heroin.  These offenses resulted in two 
Article 15's and a court martial.  During this time he was 
between 24 and 25 years of age.  

In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  Therefore, the Board finds that new 
and material evidence has not been received to reopen a claim 
that the character of the service member's discharge from 
military service is not a bar for purposes of VA benefits.  
As such, the RO's February 1997 denial of the claim remains 
final.  38 U.S.C.A. § 7105(c).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the appellant of the elements necessary 
to complete his application to reopen the claim.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  




ORDER

New and material evidence has not been received to reopen the 
claim that the appellant's discharge from service is not a 
bar to VA benefits, and the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

